DETAILED ACTION
Claim Objections
Claim 1 objected to because of the following informalities:
It is suggested that for clarity, the language of claim 1 be amended to read “the CTE buffer material has a coefficient of thermal expansion that is intermediate between a coefficient of thermal expansion for the die and a coefficient of thermal expansion for the molded body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 14-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al. (US PG Pub 2005/0202590, hereinafter Huang) in view of Yamagata (US Pat 7,510,910).
Regarding claim 1, figure 1 of Huang discloses a device, comprising;
an integrated circuit die (11) having an active surface, a backside opposite the active surface, and a sidewall extending between the active surface and the backside; and
a molded body (10) extending around the perimeter of the die; and
a coefficient of thermal expansion (CTE) buffer material (12) formed around at least a portion of the perimeter of the die adjacent the active surface of the die, wherein the CTE buffer material is positioned between a portion of the die and a portion of the molded body,
wherein a first portion of a sidewall adjacent an active surface of the die is in contact with the CTE buffer material, and

Huang does not explicitly disclose the CTE buffer material has a coefficient of thermal expansion that is intermediate a coefficient of thermal expansion for the die and a coefficient of thermal expansion for the molded body.
In the same field of endeavor, Yamagata discloses a buffer layer has a CTE that is intermediate between that of a die and another layer that it is being buffered from (col. 7, lines 52-57).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the CTE buffer material with a CTE intermediate that of the die and the molded body as taught by Yamagata for the purpose of better being able to relieve stress due to CTE mismatch.
Regarding claim 2, figures 2A-2D of Huang disclose the CTE buffer material extends around the entire perimeter of the die.
Regarding claims 3 and 4, the prior art does not explicitly disclose the claimed CTE and thickness parameters.
However, it would have been obvious to form the CTE buffer material with parameters within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 
    PNG
    media_image1.png
    299
    625
    media_image1.png
    Greyscale

Regarding claim 5, figure 1 of Huang (as annotated above) discloses the CTE buffer material (12) has a triangular cross-sectional configuration.
Note: The claim as currently written does not dictate what type of cross-section nor how such a cross-section can be taken.  As shown in the annotated figure, an arbitrary line can be traced through the CTE buffer in such a way to produce a "triangular" cross-section.
Regarding claims 6-8, the prior art as noted in the above rejections discloses the entire claimed invention.
Regarding claim 9, figure 1 of Huang discloses an upper surface of the molded body and an upper surface of the CTE buffer material are substantially coplanar.
Regarding claims 14 and 17, figure 1 of Huang discloses the CTE buffer material has an upper surface, and wherein the upper surface of the CTE buffer material is directly adjacent the active surface of the die.
Regarding claims 15 and 18, figure 1 of Huang discloses the CTE buffer material contacts the active surface of the die.
Regarding claims 16 and 19, figure 1 of Huang discloses the CTE buffer material includes an upper surface, and the CTE buffer material is in direct contact with the first portion of the sidewall, and the upper surface of the CTE buffer material is directly adjacent to the active surface of the die.
Regarding claims 20 and 21, figure 1 of Huang discloses the first portion of the sidewall and the second portion of the sidewall are vertically aligned.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,754,537. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 6, claim 1 of the conflicting patent discloses the entire claimed invention.
Note the various dependent claims are anticipated by/obvious in view of the conflicting application/patent.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but are not persuasive.
Applicants argue that the word of the claim must be given their plain meaning and so “contact” requires two bodies to be touching.
However, the plain meaning does not preclude the two elements from being in thermal contact (as noted in the above rejection).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/
Examiner, Art Unit 2895